Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Suffolk County, imposed December 13, 1979, upon his conviction of criminal sale of a controlled substance in the third degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment with a maximum of life and a minimum of one year. On the same date, defendant was resentenced to an indeterminate term of imprisonment with a maximum of three years and a minimum of one year (see Penal Law, § 60.09, subd b, par [i]). Resentence affirmed. We have examined defendant’s contentions that, as to him, the sentence imposed herein under section 70.00 of the Penal Law is cruel and inhuman punishment and that section 65.00 (subd 1, par [b]) of the Penal Law violates the separation of powers in that it unconstitutionally vests the executive branch of government with the sentencing discretion properly vested with the judiciary, and find these contentions to be without merit (see People v Broadie, 37 NY2d 100, cert den 423 US 950; *619People v Eason, 40 NY2d 297; People v Caver, 74 AD2d 852). Mangano, J. P., Gibbons, Gulotta and O’Connor, JJ., concur.